          Case 3:19-cv-01966-KAD Document 49 Filed 02/09/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


SAIFULLAH KHAN

               Plaintiff,
v.                                                       Case No. 3:19-cv-01966(KAD)


YALE UNIVERSITY, PETER SALOVEY,
JONATHON HALLOWAY, MARVIN CHUN,
JOE GORDON, DAVID POST, MARK SOLOMON,
ANN KUHLMAN, LYNN COOLEY, PAUL GENECIN,
STEPHANIE SPANGLER, SARAH DEMERS,
JANE DOE, CAROLE GOLDBERG, UNKNOWN PERSONS,

              Defendants.

                                   PARTIAL JUDGMENT

       This matter came on for consideration of Defendant Jane Doe’s Motion to

Dismiss before the Honorable Kari A. Dooley, United States District Judge. The Court,

having considered the full record of the case including applicable principles of law,

having dismissed all claims against Jane Doe on January 7, 2021, and having issued an

order granting Plaintiff’s motion pursuant to Fed. R. Civ. P. 54(b); it is hereby

       ORDERED, ADJUDGED AND DECREED that judgment be and is hereby

entered in favor of Jane Doe.

       Dated at Bridgeport, Connecticut, this 9th day of February 2021.



                                                         ROBIN D. TABORA, Clerk

                                                         By: /s/ Kristen Gould
                                                            Kristen Gould
                                                             Deputy Clerk
EOD: 2/09/2021
